Citation Nr: 0925210	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-25 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
disabilities involving the left buttock and left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1946 to December 
1946, and from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for a lumbar spine 
disability, claimed as secondary to service-connected left 
buttock and hip disabilities.  

The Veteran appealed the RO's February 2004 decision and the 
claim was certified to the Board.  In a decision dated June 
2008, the Board noted that the Veteran's claim should have 
been adjudicated as a claim to reopen because, in August 
1988, he had filed a claim of service connection for a 
disability involving his lumbar spine symptoms that was 
denied by the RO and the Board in decisions dated December 
1988 and January 1991, respectively.  In June 2008, the Board 
determined that the Veteran had submitted sufficient evidence 
to reopen his previously denied claim, and the Board remanded 
the reopened service connection claim for additional 
evidentiary development.  All requested development has been 
completed and the claim has been returned to the Board for 
appellate consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's lumbar spine disability 
is proximately due to, the result of, or aggravated by his 
service-connected disabilities involving the left buttock and 
left hip.  



CONCLUSION OF LAW

A lumbar spine disability is not secondary to service-
connected disabilities involving the left buttock and left 
hip, on either a causation or aggravation basis.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2003 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 that informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  Moreover, the appellant has 
not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.   

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January 1986 to 
November 2003, as well as private medical records dated from 
February 2002 to September 2003.  The Veteran was also 
afforded a VA examination in conjunction with his claim in 
November 2008.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to his claim 

has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes that, in the November 2008 VA 
examination report, the examining physician referred to a 
September 2008 letter from a private physician, Dr. R.A.G., 
who treated the Veteran at Cedars-Sinai Medical Center.  
While the actual letter is not associated with the claims 
file, the November 2008 VA examiner reported the content of 
the September 2008 letter in the November 2008 VA examination 
report.  Therefore, the Board finds no prejudice to the 
Veteran in not obtaining the September 2008 letter, because 
the content of the letter is reflected in the claims file.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.   
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).

The Veteran is seeking entitlement to service connection for 
a lumbar spine disability, claimed as secondary to his 
service-connected left buttock and left hip disabilities.  
The evidence does not show, nor does the Veteran allege, that 
his lumbar spine disability began during active military 
service.  Instead, the Veteran has asserted that his 
physician told him that the in-service injuries to his left 
buttock and left hip caused damage to the sciatic nerve and 
have progressed into his current lumbar spine disability.  


While the Veteran does not allege that his lumbar spine 
disability had its inception during military service, a brief 
recitation of his medical history is instructive in 
evaluating this claim.  The service treatment records (STRs) 
show that, in 1946, he suffered an injury, e.g., herniation, 
to his right thigh, which required surgical repair.  In 1951, 
he suffered a shell fragment wound to his left buttock and 
left hip area, which required hospitalization and surgical 
debridement.  The STRs do not reflect that the Veteran 
suffered or complained of an injury or symptoms involving his 
back following the 1951 injury, or at any point during his 
two periods of active service, including at his February 1953 
separation examination.  

The first time the Veteran is shown to have complained of 
back problems was at a January 1963 VA examination, where he 
reported that he had trouble with his back, especially while 
working.  Clinical examination revealed no gross functional 
or anatomical abnormality involving the spine, and no 
diagnosis was rendered as to the back.  Subsequent medical 
records show the Veteran complained of intermittent back pain 
that radiated down his lower extremities, which he believed 
was related to his in-service left buttock and left hip 
injuries.  Post-service treatment records show the Veteran 
had slight disc herniation at the lumbosacral level, which 
was manifesting as radiculopathy and neuropathy.  See June 
1987 X-ray report and January 1988 EMG report.  The evidence 
contains varying diagnoses of mild discogenic disease and 
left sciatic neuropathy with traumatic S1 radiculopathy.  See 
VA outpatient treatment records dated January 1986 to June 
1991.  

As noted, the Veteran has reported that his former physician, 
Dr. W., told him that his low back disability was caused by 
the injury to his left buttock in service.  VA outpatient 
treatment records dated from April 1987 to September 1988 
reflect that the Veteran's treating physician was Dr. P.H.W. 
who, in September 1987, noted that the Veteran's left sciatic 
nerve problems might be related to a gunshot wound he 
suffered in 1951.  

In November 2008, the Veteran was afforded a VA examination 
to determine the relative likelihood that his current lumbar 
spine disability is secondarily related to his service-
connected left buttock and left hip disabilities.  The VA 
examiner reviewed the claims file, including a September 2008 
letter from the Veteran's private physician, Dr. R.A.G.  The 
VA examiner noted the Veteran's medical history, particularly 
the in-service shell fragment wound to the left buttock and 
left hip and the development of his low back pain.  The VA 
examiner also interviewed the Veteran, who denied 
experiencing back pain immediately after 1951 in-service 
injury and reported being able to perform his military duties 
throughout the remainder of his second period of service.  
The Veteran reported that, after service, he had gone back to 
work in a meat packing house, which required heavy lifting, 
and then transferred to a job driving freight trucks, which 
also required heavy lifting.  

The Veteran reported that he first experienced back pain 
approximately eight to 12 months after he was discharged from 
service, but said he did not seek medical treatment because 
he was young and ignored it.  He did not attribute his back 
pain to any particular injury or traumatic event; instead, he 
reported that he thought the pain came on gradually.  The 
Veteran reported that he thinks he saw a private physician 
for a prostate problem in approximately 1955, and, when he 
told the doctor about pain in the small of his back, the 
physician told him that he probably had a disc problem and 
that his right leg is shorter than his left leg.  

The November 2008 VA examiner noted that the Veteran brought 
in a September 2008 letter from his private physician at 
Cedars-Sinai Medical Center, Dr. R.A.G., which described the 
Veteran's increasing low back pain and the physician's plans 
to administer additional epidural injections.  Dr. R.A.G. 
also referred to the findings of a January 2003 CT scan, 
which revealed degenerative changes, broad-based disc bulges, 
and osteophyte formation.  Dr. R.A.G. opined that the 
Veteran's back injury is related to his in-service right 
thigh and left buttock shrapnel injuries, as he has 
degenerative changes in his lower back which are partially 
due to his aging and partially due to his altered gait due to 
his buttock and thigh injury.  

After reviewing the claims file, interviewing the Veteran, 
and examining the Veteran, the November 2008 VA examiner 
opined that the Veteran's lumbosacral pathology is not at 
least as likely as not proximately related to, caused by, or 
aggravated by either his gunshot wound injury to the left 
buttock or the right thigh problem.  The examiner stated that 
the clinical evaluation does not support at least a 50-50 
degree of probability that the Veteran's lumbosacral pain is 
related to either of his service-connected leg injuries.  In 
making this determination, the examiner noted that, in the 
1980s, the Veteran had what was felt to be lumbar discogenic 
disease, with acute radiculopathy, but he does not think that 
this disability has its basis in either of the Veteran's 
service-connected leg disabilities.  The November 2008 VA 
examiner explained that, for there to be a pathophysiologic 
connection, the Veteran would have suffered a back injury at 
the same time as the leg injury, and would also have had some 
type of biomechanical factor, such as gait deviation or leg 
length discrepancy, which might have given rise to abnormal 
spine forces.  The examiner noted, however, that there is no 
history of the Veteran having incurred a back injury in 
service, no history of gait deviation following the 1951 in-
service injury, and no clinical evidence of other 
biomechanical factors, such as leg length discrepancy.  

The November 2008 VA examiner noted the September 2008 letter 
from Dr. R.A.G., but he stated that the report, in his 
opinion, does not substantiate his conclusion.  He noted 
that, while Dr. R.A.G. mentioned that the Veteran had an 
altered gait due to his buttock and thigh injury, there is no 
physical examination or description in his report that 
describes any such abnormality.  The VA examiner stated that 
current examination revealed that the Veteran's gait appeared 
normal and non-antalgic, and the examiner noted that his 
examination was conducted only five to six weeks after the 
September 2008 report.  

In summary, the VA examiner stated that he believes the 
Veteran's back disability is degenerative in nature and more 
likely than not related to his long history of physical labor 
performed in post-service employment, which involved heavy 
lifting in both occupations.  As noted, the VA examiner 
opined that the Veteran's lumbosacral pain is not at least as 
likely as not related to his gunshot wound injury to the left 
buttock or right thigh.  

In evaluating the ultimate merit of this claim, the Board 
finds the November 2008 VA opinion is the most competent and 
probative evidence of record.  The VA opinion is based upon 
review of the claims file and an interview and examination of 
the Veteran, and is supported by a complete rationale and the 
preponderance of the other evidence of record.  In this 
context, the VA examiner noted that the Veteran would have 
suffered a back injury at the same time as the leg injuries 
or biomechanical factors would be present if there was a 
pathophysiologic connection between the Veteran's current 
back problems and his in-service injuries.  However, the 
examiner noted there is no history of a back injury in 
service, no history of gait deviation following the in-
service injuries, and no evidence of other biomechanical 
factors, such as leg discrepancy.  

In this regard, review of the record reveals the Veteran does 
not attribute his back symptoms to any particular injury or 
traumatic event.  See November 2008 VA examination report.  
In fact, review of the record reveals the Veteran initially 
reported that his back bothered him especially while doing 
heavy work and he has variously reported that his symptoms 
have worsened as he has aged.  See VA outpatient treatment 
records dated January 1963 and August 1987; see also November 
2008 VA examination report.  

Review of the record also reveals that the objective evidence 
of record is negative for any findings of altered gait or leg 
length discrepancy, including at the November 2008 VA 
examination.  See VA outpatient treatment records dated 
January 1986 to November 2003; private medical records dated 
December 2002 to September 2003.  The Board notes the Veteran 
has reported that one of his former physicians told him that 
his right leg is shorter than the left; however, there is no 
objective evidence of such in the evidentiary record.  In 
this context, the November 2008 VA examiner directly 
addressed the opposing medical evidence of record, namely Dr. 
R.A.G.'s September 2008 private medical record, noting that 
he found a positive relationship between the Veteran's lumbar 
spine disability and his in-service injuries, as evidenced by 
the Veteran's altered gait.  The VA examiner noted, however, 
that Dr. R.A.G.'s report did not describe any such 
abnormality and that his examination of the Veteran revealed 
normal gait.  Therefore, while Dr. R.A.G.'s September 2008 
letter is considered competent medical evidence, the Board 
ascribes lessened probative value to the letter because the 
conclusion is not supported by clinical 

evidence reported in the letter or other medical evidence of 
record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board notes that there is other evidence of record which 
suggests that the Veteran's lumbar spine disability is 
related to his service-connected left buttock and/or left hip 
disabilities.  As noted, the Veteran has consistently 
reported that his former physician, Dr. W., told him that his 
low back disability was caused by the injury to his left 
buttock in service, and a September 1987 treatment record 
reflects that Dr. P.H.W. said the Veteran's left sciatic 
nerve problems may be related to the gunshot wound he 
suffered in 1951.  While Dr. P.H.W. noted a possible 
relationship between the Veteran's lumbar spine disability 
and his in-service injuries, his statement is insufficient to 
support the grant of service connection because it only 
suggest the possibility of a relationship and is essentially 
speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  

In summary, the Board finds that the preponderance of the 
evidence is against the grant of service connection for a 
lumbar spine disability, as secondary to service-connected 
left buttock and left hip disabilities, on either a causation 
or aggravation basis.  As noted, the November 2008 VA 
examination report and opinion is the most competent and 
probative evidence of record regarding whether the Veteran's 
current lumbar spine disability is secondarily related to his 
service-connected disabilities, and the opinion is supported 
by the preponderance of the other evidence of record.  

The Veteran's representative recently argued that the 
November 2008 VA opinion should be afforded lessened 
probative value because there is nothing in the record that 
supports a finding that the Veteran's lumbar spine disability 
is related to his post-service employment in the meat packing 
industry.  The Board has carefully considered that assertion; 
however, the Veteran reported that his work at the meat 
packing house involved heavy lifting, and he worked there 
after both periods of 


active duty service.  It appears that the November 2008 VA 
examiner ruled out the likelihood that the Veteran's back 
disability is secondarily related to his service-connected 
left buttock and left hip disabilities, based upon his review 
of the claims file, interview and examination of the Veteran, 
and his medical expertise and, instead, attributed his back 
disability to post-service employment.  There is no 
indication that this finding was outside the scope of the 
examiner's clinical knowledge, examination, and expertise, 
particularly given the Veteran's initial report of back pain 
while doing heavy work.  See January 1963 VA examination 
report; August 1987 VA outpatient treatment record.  
Therefore, the Board finds the November 2008 VA examination 
and opinion provided were adequate.  

In this context, the Board notes that the VA examiner 
repeatedly referred to the Veteran's injuries involving the 
left buttock and right thigh, and provided an opinion as to 
the relationship between the Veteran's back disability and 
his service-connected left buttock and right thigh 
disabilities.  As noted, the Veteran is seeking service 
connection for a lumbar spine disability as secondary to 
service-connected left buttock and left hip disabilities, and 
thus any evidence as to his right thigh is irrelevant to this 
claim.  Nevertheless, because the Veteran's service-connected 
left buttock and left hip disabilities stem from the same 
injury and are manifested by symptoms in the same general 
area, the Board finds that the November 2008 opinion is 
probative as to the relationship between the lumbar spine 
disability and both his service-connected left buttock and 
left hip disabilities.  

Therefore, based upon the foregoing reasons and bases, the 
Board finds the preponderance of the evidence is against the 
grant of service connection for a lumbar spine disability, 
claimed as secondary to service-connected disabilities 
involving the left buttock and left hip.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




ORDER

Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected 
disabilities involving the left buttock and left hip, is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


